EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Non-elected claims 5-9 have been canceled.

End of Amendment.













REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references, singly or combined, teach or suggest zinc oxide doped with trivalent metal, exhibiting hexagonal plate shape, having an aspect ratio of at least 2.5, a whiteness of at least 90 and a spectral reflectance of at most 80% at a wavelength of 1500nm.  Alkahlout teaches making aluminum-doped zinc oxide; however, the result zinc oxide is hexagonal rod-like shape rather than hexagonal plate shape.  In addition, Alkahlout does not report the whiteness or reflectance of the doped zinc oxide.  Because the method of Alkahlout does not involve repulping particulate zinc oxide as the method disclosed in the instant specification, it cannot be concluded that the resulted doped zinc oxide would necessarily exhibit the whiteness and spectral reflectance within the claimed ranges.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 2, 2022